BAUER, Circuit Judge,
concurring in the result.
I join the opinion insofar as it affirms the grant of summary judgment to the defendants. But as Judge Posner points out, many lawyers decided against medical school because of lack of interest in the clinical aspects of medicine or a deeper interest in the less scientific aspects of law. I was one of those who chose law as opposed to medicine.
*791I think that the opinion made the necessary legal point when it said that the record shows that summary judgment was clearly the right decision. That’s where I would stop.